Citation Nr: 1710339	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to service-connected chest shell fragment wound residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and May 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois reopening the Veteran's claim for service connection for a respiratory disorder and denying that claim on the merits.  In March 2016, the Board most recently remanded this case for additional development.

The Board notes that although the Veteran had initially requested a Central Office hearing, this request was later withdrawn by the Veteran.  Accordingly, no hearing was conducted.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The competent and probative evidence fails to demonstrate that a respiratory disorder is related to active service or any incident therein, that it was manifested within one year of separation from service, or that it is proximately due to or aggravated by service-connected chest shell fragment wound residuals.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by service and is not secondary to service-connected chest shell fragment wound residuals.  38 U.S.C.A. § 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3,159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Letters dated in February 2005 and March 2007 informed the Veteran of all the elements required by 38 C.F.R. § 3.159(b), as stated above.

Regarding the duty to assist, VA has obtained the Veteran's service treatment records (STRs) and private treatment records; provided the Veteran VA medical examinations in April 2013 and September 2016; and obtained an addendum opinion in October 2015 to determine the nature and etiology of the Veteran's claimed disability.  38 C.F.R. § 3.159(c).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Legal Standards

Service connection may be granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R.
§ 3.303, 3.304, 3.306.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Charles v. Principi, 16. 370 (2002).

Relevant Evidence in this Case

The Veteran seeks service connection for a respiratory disorder, to include as secondary to service-connected chest shell fragment wound residuals.  The Veteran contends that the calcium build-up and bullet fragment in his lung caused and affected his condition and limited his ability to work.  He asserts that the shrapnel in his upper right chest cavity and lung area is causing considerable breathing problems.  He also contends that he is very limited in work and other activities due to the shrapnel condition.  The Veteran asserts that whenever he does any manual labor he becomes short of breath and has to stop whatever he is doing, especially in cold weather and high humidity.  The Veteran's statement of shortness of breath was corroborated in March 2006 and April 2006 lay statements from former employers who noted that the Veteran became short of breath and had coughing and wheezing spells where he would need to stop to catch his breath.

The Veteran's STRs do not show that he was treated for a respiratory disability while on active duty.

The Veteran's VA treatment records reflect that the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) in June 2005. His treatment records also reflect a diagnosis of mild obstructive lung disease in September 2005. In a pulmonary function test (PFT) conducted in January 2006 by a private examiner, the examiner noted dyspnea, rule-out bronchospastic disorder such as asthma, and possible "early interstitial lung disease, emphysema, or other conditions which can decrease diffusion capacity." 

As noted above, a VA examination was obtained in April 2013 with an addendum in October 2015.  However, as noted in the March 2016 remand, there are deficiencies in those opinions.  Thus, an additional adequate opinion was obtained.

In a September 2016 VA examination, the examiner reviewed the Veteran's claims file and considered the Veteran's historical and clinical evaluations.  The examiner noted that in reference to the Veteran's symptoms of chronic hemoptysis, since it has been going on for close to 15 years it is very unlikely that it is any serious infection such as tuberculosis or malignancy.  The examiner noted the Veteran has a history of chronic smoking though he quit some years ago and occupational exposure since release from service and opined that it is as likely as not that the Veteran's post-service conduct has resulted in some chronic obstructive pulmonary disease/bronchospastic disease.  The examiner noted that the Veteran's PFT appeared normal; however the Veteran stated his symptoms got worse in humid and cold weather.  The examiner noted the Veterans chest x-rays do not show significant difference in the right lung compared to the left lung other than residual metallic fragments from his gunshot wound.  The examiner opined that since the Veteran has bilateral symmetrical lung findings on auscultation and x-ray findings, almost normal pulmonary function test results, it is less likely than not, the Veteran's respiratory symptoms are due to the presence of metallic fragments in the right lung.  The examiner further opined that after reviewing the Veteran's claims file and examination of the Veteran's progression of lung problems, which has been diagnosed as exercise-induced asthma, COPD, and mild interstitial lung disease, it is as likely as not, due to the natural progression of the Veteran's exposure to occupational environmental conditions.  The examiner noted the related environmental conditions as the Veteran's many years of history of smoking cigarettes, working on farms, taking care of horses, chemical spraying and occupational activities including road work, since his release from military service.  The examiner opined that the Veteran's COPD, mild obstructive lung disease, dyspnea, rule-out bronchospastic disorder, such as asthma, and PFT results indicating possible early interstitial lung disease and emphysema or other conditions, which can decrease diffusing capacity, are less likely than not causally or etiologically related to the Veteran's active service and that any diagnosed respiratory disorder is less likely than not caused by or aggravated by the Veteran's service connected shell fragment wound residuals.

Analysis

The Veteran is currently diagnosed with COPD, mild obstructive lung disease, dyspnea, and rule-out bronchospastic disorder, such as asthma.  The Veteran's PFT results indicate possible early interstitial lung disease and emphysema or other conditions which can decrease diffusing capacity.

The Veterans STRs do not reflect any complaints, findings, treatment, or diagnosis of respiratory disorders.

The Veteran underwent a VA examination in September 2016.  The examiner noted the Veteran has a history of chronic smoking, though he quit some years ago, and occupational exposure since release from service and opined that it is as likely as not that has resulted in some chronic obstructive pulmonary disease/bronchospastic disease.  The examiner opined that since the Veteran has bilateral symmetrical lung findings on auscultation and x-ray findings and almost normal PFT results, it is less likely than not that the Veteran's respiratory symptoms are due to the presence of metallic fragments in the right lung.  The examiner further opined that the Veteran's respiratory disorders are less likely than not causally or etiologically related to the Veteran's active service and that his diagnosed respiratory disorders are less likely than not caused by or aggravated by the Veteran's service-connected shell fragment wound residuals.

The Veteran competently and credibly described his experience of having shortness of breath and breathing issues when performing certain activities.  Included in the claims file are statements from the Veteran's former employers that corroborate the Veteran's statements regarding shortness of breath.  However, the medical evidence of record shows that it is less likely than not that the Veteran's respiratory disorders were caused by, related to, or worsened beyond natural progression by military service.

The Board has considered the Veteran's own opinion and the statements from his former employers.  However, as lay persons, the Veteran and his former employers do not have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent evidence linking the disabilities to service.

The Veteran asserted that his diagnosed respiratory disorders are related to his service-connected chest shell fragment wound residuals.  Service connection may be granted for a disease or injury which resulted from a service-connected disability or was aggravated thereby.  The competent evidence does not show that the Veteran's respiratory disorders were related to his service-connected chest shell fragment wound residuals.

In the September 2016 VA examination, the examiner provided a negative nexus opinion.  The examiner noted the Veteran has a history of chronic smoking though he quit some years ago and occupational exposure since release from service and opined that it is as likely as not that has resulted in some chronic obstructive pulmonary disease/bronchospastic disease.  The examiner opined that it is less likely than not that the Veteran's respiratory symptoms are due to the presence of metallic fragments in the right lung.

The Board finds that the Veteran's opinions regarding secondary service connection also are not competent as are any statements regarding direct service connection.  Secondary service connection is not warranted as the only competent opinions provide that the Veteran's respiratory disorders and symptoms are not related to his service-connected chest shell fragment wound residuals. 

Accordingly, direct and secondary service connection for a respiratory disorder, to include as secondary to service-connected chest shell fragment wound residuals is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert.


ORDER

Entitlement to service connection for a respiratory disorder, to include as secondary to service-connected chest shell fragment wound residuals, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


